SUBORDINATION AGREEMENT




This Subordination Agreement is made as of December 10, 2013 by and among each
of the undersigned creditors (individually, a “Creditor” and, collectively, the
“Creditors”), Plures Technologies, Inc. and Advanced Microsensors Corporation
(collectively, the “Borrower”), and Cedarview Opportunities Master Fund, P.C.,
as agent for certain lenders (collectively, the “Lender”).
 
RECITALS


A.           Borrower has requested and/or obtained certain loans or other
credit accommodations from Lender which are or may be from time to time secured
by assets and property of Borrower pursuant to the terms of that certain Loan
and Security Agreement dated December 10, 2013 by and between Borrower and
Lender (the “Loan Agreement”).
 
B.           Each Creditor has extended loans or other credit accommodations to
Borrower, and/or may extend loans or other credit accommodations to Borrower
from time to time.
 
C.           Each Creditor is willing to subordinate:  (i) all of Borrower’s
indebtedness and obligations to such Creditor, whether presently existing or
arising in the future (the “Subordinated Debt”) to all of Borrower’s
indebtedness and obligations to Lender; and (ii) all of such Creditor’s security
interests, if any, in Borrower’s property, to all of Lender’s security interests
in the Borrower’s property.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1.           Each Creditor subordinates to Lender any security interest or lien
that such Creditor may have in any property of Borrower.  Notwithstanding the
respective dates of attachment or perfection of the security interest of a
Creditor and the security interest of Lender, the security interest of Lender in
the Collateral, as defined in the Loan Agreement, shall at all times be prior to
the security interest of such Creditor.  Capitalized terms not otherwise defined
herein shall have the same meaning as in the Loan Agreement.
 
2.           All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to Lender now existing or hereafter arising, together
with all costs of collecting such obligations (including attorneys’ fees),
including, without limitation, all interest accruing after the commencement by
or against Borrower of any Bankruptcy, reorganization or similar proceeding, and
all obligations under the Loan Agreement (the “Senior Debt”).
 
3.           Each Creditor will not demand or receive from Borrower (and
Borrower will not pay to such Creditor) all or any part of the Subordinated
Debt, by way of payment, prepayment, setoff, lawsuit or otherwise, nor will such
Creditor exercise any remedy with respect to the Collateral, nor will such
Creditor commence, or cause to commence or prosecute any administrative, legal
or equitable action against Borrower, for so long as any portion of the Senior
Debt remains outstanding, provided a Creditor may convert any part of
Subordinated Debt into equity securities of Borrower in accordance with the
terms of any notes evidencing such Subordinated Debt.
 
- 1 -
 

--------------------------------------------------------------------------------

 
4.           Each Creditor shall promptly deliver to Lender in the form received
(except for endorsement or assignment by such Creditor where required by Lender)
for application to the Senior Debt any payment, distribution, security or
proceeds received by such Creditor with respect to the Subordinated Debt other
than in accordance with this Agreement.
 
5.           In the event of Borrower’s insolvency, reorganization or any case
or proceeding under any Bankruptcy or insolvency law or laws relating to the
relief of debtors, these provisions shall remain in full force and effect, and
Lender’s claims against Borrower and the estate of Borrower shall be paid in
full before any payment is made to any Creditor.
 
6.           For so long as any of the Senior Debt remains unpaid, each Creditor
irrevocably appoints Lender as such Creditor’s attorney-in-fact, and grants to
Lender a power of attorney with full power of substitution, in the name of such
Creditor or in the name of Lender, for the use and benefit of Lender, without
notice to such Creditor, to perform at Lender’s option the following acts in any
Bankruptcy, insolvency or similar proceeding involving Borrower:
 
(i)           To file the appropriate claim or claims in respect of the
Subordinated Debt on behalf of Creditor if Creditor does not do so prior to 30
days before the expiration of the time to file claims in such proceeding and if
Lender elects, in its sole discretion, to file such claim or claims; and
 
(ii)           To accept or reject any plan of reorganization or arrangement on
behalf of Creditor and to otherwise vote Creditor’s claims in respect of any
Subordinated Debt in any manner that Lender deems reasonably appropriate for the
enforcement of its rights hereunder.
 
7.           Each Creditor shall immediately affix a legend to the instruments
evidencing the Subordinated Debt stating that the instruments are subject to the
terms of this Agreement.  No amendment of the documents evidencing or relating
to the Subordinated Debt shall directly or indirectly modify the provisions of
this Agreement in any manner which might terminate or impair the subordination
of the Subordinated Debt or the subordination of the security interest or lien
that such Creditor may have in any property of Borrower.  By way of example,
such instruments shall not be amended to (i) increase the rate of interest with
respect to the Subordinated Debt, or (ii) accelerate the payment of the
principal or interest or any other portion of the Subordinated Debt.
 
- 2 -
 

--------------------------------------------------------------------------------

 
8.           This Agreement shall remain effective for so long as the Lender has
any obligation to make credit extensions to Borrower or Borrower owes any
amounts to Lender under the Loan Agreement or otherwise.  If, at any time after
payment in full of the Senior Debt any payments of the Senior Debt must be
disgorged by Lender for any reason (including, without limitation, the
Bankruptcy of Borrower), this Agreement and the relative rights and priorities
set forth herein shall be reinstated as to all such disgorged payments as though
such payments had not been made and each Creditor shall immediately pay over to
Lender all payments received with respect to the Subordinated Debt to the extent
that such payments would have been prohibited hereunder.  At any time and from
time to time, without notice to Creditors, Lender may take such actions with
respect to the Senior Debt as Lender, in its sole discretion, may deem
appropriate, including, without limitation, terminating advances to Borrower,
increasing the principal amount, extending the time of payment, increasing
applicable interest rates, renewing, compromising or otherwise amending the
terms of any documents affecting the Senior Debt and any collateral securing the
Senior Debt, and enforcing or failing to enforce any rights against Borrower or
any other person.  No such action or inaction shall impair or otherwise affect
Lender’s rights hereunder.
 
9.           This Agreement shall bind any successors or assignees of a Creditor
and shall benefit any successors or assigns of Lender.  This Agreement is solely
for the benefit of each Creditor and Lender and not for the benefit of Borrower
or any other party.  Each Creditor further agrees that if Borrower is in the
process of refinancing a portion of the Senior Debt with a new lender, and if
Lender makes a request of such Creditor, Creditor shall agree to enter into a
new subordination agreement with the new lender on substantially the terms and
conditions of this Agreement.
 
10.           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.
 
11.           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to principles
of conflicts of law.  Jurisdiction shall lie in the State of New York.  THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.
 
12.           This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments.  No Creditor is relying on any representations by Lender or
Borrower in entering into this Agreement, and each Creditor has kept and will
continue to keep itself fully apprised of the financial and other condition of
Borrower.  This Agreement may be amended only by written instrument signed by
each Creditor and Lender.
 
- 3 -
 

--------------------------------------------------------------------------------

 
13.           In the event of any legal action to enforce the rights of a party
under this Agreement, the party prevailing in such action shall be entitled, in
addition to such other relief as may be granted, all reasonable costs and
expenses, including reasonable attorneys’ fees, incurred in such action.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
“Lender”
 
 
CEDARVIEW OPPORTUNITIES
MASTER FUND, LP, AS AGENT
 
 
By:
       ______/s/_____________________                                                     
Burton Weinstein
 
 
 
    “Borrower”
 
 
PLURES TECHNOLOGIES, INC.
 
 
By:
      _____/s/______________________                                                     
Glenn Fricano, President
     
ADVANCED MICROSENSORS
CORPORATION
 
 
By:
    
_____/s/_______________________                                                     
Glenn Fricano, CEO



 


[Creditor Signature Pages Follow]




583886

 
 
 

--------------------------------------------------------------------------------

 




 
“Creditor”
     
____________________________________
     
By: __________________, its General Partner
     
By: __________________, its General Partner
     
By:_________________________________
 
 
Title:________________________________





 

 
 

--------------------------------------------------------------------------------

 
